Concurring Opinion,
LOMAYESVA, J.
I write to express my agreement with the opinions in parts II and III, but write to comment on the decision in Part I. Although I concur in result, I am disturbed by the undefined nature of this court’s discretion. I believe the nature and the substance of the merits involved in this court raises substantial issues of Hopi law. Further, I believe the pro per status of the Appellant suggest some relaxation of rigid procedural rules. I suggest this because legal procedural rules are based upon Western precepts, which often clashes with non-Western Hopi sensibilities. Yet, discretion unbound invites uncertainty and disturbs one’s reliance upon established law.

ORDER OF THE COURT

The Motion to Dismiss the Appeal is DENIED.
The order of the trial court is vacated and the case is REMANDED to the appellate court for a new customary law hearing and trial hearing to be conducted consistently with this order.
It is SO ORDERED.